F I L E D
                                                                                                    United States Court of Appeals
                                                                                                            Tenth Circuit
                             htoUNITED STATES COURT O F APPEALS
                                                                                                             August 14, 2006
                                                    TENTH CIRCUIT                                        Elisabeth A. Shumaker
                                                                                                             Clerk of Court


 U N ITED STA TES O F
 A M ER IC A ,

              P l a in t i f f - A p p e ll e e ,                                     No. 05-1039
    v.                                                                           (D . C olorado)
                                                                     ( D .C . N o . 0 4 - C R - 0 0 1 8 0 - W D M )
 GWEN BERGMAN,

              D efendant-A ppellant.




                                             ORDER AND JUDGMENT*


B e f o r e H E N R Y , L U C E R O , a n d M c C O N N E L L , C i r c u it J u d g e s .


          G w e n B e r g m a n p le a d e d g u i l t y t o a tw o c o u n t- i n f o r m a ti o n a ll e g in g : ( 1 )

a v io l a ti o n o f th e T r a v e l A c t, 1 8 U .S . C . § 1 9 5 2 ( a ) ( 1 ) a n d ( 3 ) ; a n d ( 2 ) t h a t

property derived from the Travel Act violation, including $29,000.00 in

U n i t e d S t a te s c u r r e n c y a n d a U n i t e d S t a te s P o s ta l O r d e r i n t h e a m o u n t o f

$ 1 , 0 0 0 , s h o u ld b e f o rf e ite d to th e g o v e r n m e n t p u r s u a n t to 1 8 U .S .C . § § 9 8 2 ,

1 9 5 6 ( c ) ( 7 ) , 1 9 6 1 ( 1 ) , a n d 2 8 U . S .C . § 2 4 6 1 ( c ) . T h e g o v e r n m e n t ’s


          *
             T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c t r in e s o f l a w o f t h e c a s e , r e s j u d i c a t a , a n d c o l la t e r a l e s t o p p e l . T h e c o u r t
g e n e ra ll y d i s f a v o rs t h e c it a ti o n o f o r d e r s a n d ju d g m e n ts ; n e v e rt h e le s s , a n
o r d e r a n d j u d g m e n t m a y b e c i t e d u n d e r t h e t e r m s a n d c o n d i t io n s o f t h e 1 0 t h
C i r . R . 3 6 .3 .
a ll e g a ti o n s a r i s e o u t o f M s . B e r g m a n ’ s p a ym e n t o f $ 3 0 ,0 0 0 t o a n

u n d e r c o v e r l a w e n f o rc e m e n t a g e n t ( p o s i n g a s a “ h it m a n ” ) t o m u r d e r h e r e x -

h u s b a n d . T h e d i s t r i c t c o u r t s e n t e n c e d h e r t o f i v e ye a r s ’ i m p r i s o n m e n t ,

f o l l o w e d b y th re e ye a rs ’ s u p e rv is e d r e le a s e .

          M s . B e r g m a n a p p e a le d h e r c o n v ic ti o n a n d s e n te n c e , a n d h e r c o u n s e l

i n i t i a l l y f ile d a b ri e f p u rs u a n t to A n d e r s v . C a lif o r n ia , 3 8 6 U .S . 7 3 8 ( 1 9 6 7 ) .

H e r c o u n s e l s t a te d th a t M s . B e r g m a n d id n o t w i s h t o c h a ll e n g e h e r

c o n v ic ti o n s a n d th a t, a s t o h e r s e n te n c e s , t h e is s u e s t h a t c o u ld b e r a is e d o n

a p p e a l h a d n o m e ri t.

          M s . B e r g m a n th e n f il e d a p ro s e s u p p l e m e n t a l b r i e f c h a ll e n g in g h e r

c o n v ic ti o n . H e r c o u n s e l a n d th e g o v e rn m e n t s u b s e q u e n tl y f il e d

s u p p l e m e n t a l b r i e f s a d d r e s s i n g h e r s t r o n g e s t a r g u m e n t: t h a t s h e h a d n o t

a d m i t t e d f a c ts s u f f ic ie n t t o e s t a b li s h a v io l a ti o n 1 8 U .S . C . § 1 9 5 2 ( a ) ( 1 ) a n d

( 3 ) . T h e g o v e rn m e n t c o n te s t e d M s . B e r g m a n ’ s a s s e r t i o n , s e e A p l e ’ s S u p p .

B r . f il e d A p r . 2 8 , 2 0 0 6 , a t 5 ( s t a ti n g t h a t “ B e r g m a n ’ s a d m i t t e d c o n d u c t w a s

c o v e re d b y t h e T r a v e l A c t” ) . H o w e v e r, t h r e e d a ys b e f o r e th e s c h e d u le d o r a l

a r g u m e n t i n t h i s a p p e a l , t h e g o v e rn m e n t c o n f e s s e d e rr o r , s t a ti n g t h a t

“[u]pon further review of the parties’ briefs and the facts in the record, [it]

[ h a d ] c o n c lu d e d th a t t h e f a c ts a s a d m i t t e d in t h e p le a a g r e e m e n t d o n o t

s a ti s f y t h e e le m e n t s f o r t h e T r a v e l A c t v i o l a ti o n t o w h i c h B e r g m a n p le d

g u i l t y” a n d th a t “ B e r g m a n ’ s c o n v ic ti o n s h o u l d b e v a c a te d , t h e p le a

                                                                 -2-
n u l l i f ie d , a n d th e m a t t e r r e m a n d e d t o t h e d is t r i c t c o u r t f o r f u r t h e r

p r o c e e d i n g s .” A p l e ’ s M t n . t o V a c a t e O r a l A r g u m e n t a n d to R e m a n d t o t h e

D i s t r i c t C o u rt f o r F u rt h e r P ro c e e d in g s , f ile d J u ly 2 5 , 2 0 0 6 , a t 2 .

          W e a g re e w i t h t h e g o v e rn m e n t’ s c u r r e n t p o s i t i o n . T h e f a c ts a d m i t t e d

b y M s . B e r g m a n d o n o t e s t a b li s h t h a t t h e $ 3 0 ,0 0 0 p a id t o t h e u n d e rc o v e r

o f f ic e r c o n s t i t u t e d “ p ro c e e d s o f a n y u n l a w f u l a c ti v i t y,” s e e 1 8 U .S . C . § §

1 9 5 2 ( a ) ( 1 ), 1 9 5 6 , o r “ c ri m in a lly d e r i v e d p r o p e r t y,” s e e 1 8 U .S .C . § 1 9 5 7 ( a ) .

B e c a u s e th e f o rf e it u r e c h a r g e is b a s e d u p o n th e T r a v e l A c t v i o l a ti o n s , i t t o o

s h o u l d b e o v e rt u r n e d .

          A c c o r d i n g l y, w e V A C A T E M s . B e r g m a n ’ s p l e a a g r e e m e n t ,

c o n v ic ti o n s , a n d s e n te n c e s , a n d R E M A N D t h e c a s e to t h e d is t r i c t c o u r t f o r

f u r t h e r p r o c e e d i n g s c o n s i s t e n t w i t h t h i s o r d e r a n d ju d g m e n t. I n l i g h t o f th e

                                                                                                                             1
disposition of this appeal, we D EN Y the parties’ pending motions as m oot



                                                              Entered for the Court,

                                                              Robert Henry
                                                              C ir c u it J u d g e




          1
                W e a p p re c ia te th e g o v e rn m e n t’ s e le v e n th - h o u r c o n c e s s i o n .
H o w e v e r, i n o r d e r t o a v o id t h e n e e d l e s s e x p e n d it u r e o f th e r e s o u r c e s o f th e
c o u r t a n d o p p o s i n g c o u n s e l, w e u r g e th a t i n f u tu r e c a s e s i t s h o u l d a r r i v e a t
i t s f i n a l p o s itio n in a m o re tim e ly m a n n e r .

                                                                 -3-